Citation Nr: 1815211	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1972 to August 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Atlanta, Georgia, which denied service connection for a lumbar spine disorder and entitlement to a TDIU.  The case was first before the Board in December 2015, where the Board, in pertinent part, granted service connection for a lumbar spine disorder and remanded the issue of entitlement to a TDIU to obtain outstanding records.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the instant decision must once again remand the issue of entitlement to a TDIU, the Board need not address Remand compliance at this time.

The Veteran testified from Atlanta, Georgia, at a September 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service- connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  38 C.F.R. 
§ 4.16(a), (b) (2017).

The Veteran is currently service connected for degenerative arthritis of the lumbar spine, and right and left lower extremity radiculopathy related to the degenerative arthritis.  Per the Veteran's DD Form 214, during service the Veteran worked as a tactical wire operation specialist.  At the September 2015 Board videoconference hearing, the Veteran testified to working primarily heavy lifting jobs after service separation.  Eventually, the Veteran became a truck driver after the back pain was too great while lifting.  After driving trucks for approximately 20 years, the Veteran testified to having to retire due to back pain from hooking up trailers and sitting for long periods of time while driving.

A VA back examination was performed in March 2016.  Per the examination report, the VA examiner assessed that the Veteran's back disorder and related residuals resulted in difficulty bending, lifting, carrying, sitting, standing, and walking, which affects both sedentary and physical employment.  While the VA examiner did not state that the service-connected disabilities prevented sedentary or physical employment, there is no indication what type of sedentary or physical employment may be suitable to the Veteran.  Further, per the Veteran's September 2015 Board videoconference hearing testimony, the Veteran's maximum education consists of a General Equivalency Diploma (GED).  As such, it is unclear to the Board whether the Veteran would require retraining for any jobs that could be performed, and if so, whether the service-connected disabilities would hinder such training.

For these reasons, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  Remand for a VA occupational evaluation may assist the Board in its determination as to whether the Veteran's service-connected disabilities preclude substantially gainful employment. 

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from January 2018.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from January 2018.

2.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to perform physical and/or sedentary work, and/or are so disabling as to prevent training for positions at which the Veteran could work.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




